PER CURIAM:
*98Claimant, Hughie Bryant, a resident of Chapmanville, West Virginia, brought this claim to recover damages sustained by his 1993 Pontiac Sunbird. Claimant’s vehicle sustained damage to a tire and claimant incurred expenses in the amount of $59.30 for a new tire.
The evidence adduced at the hearing of this claim on April 21,1994, established that claimant was operating his automobile near Godby Heights, on W.Va. Route 10 in Logan County, on February 28,1994. He was proceeding to his home in Millcreek. As claimant approached an oncoming truck, the truck threw rocks lying in the road. There had been a rock slide and the rocks were still present on the road. When the oncoming truck went over the rocks, some of the rocks were thrown into claimant’s lane of travel, and he was unable to avoid driving over the rocks. The rocks caused the damage to the left front tire of claimant’s automobile.
The evidence established that the respondent had no notice of the rock slide. There is a high wall adjacent to W.Va. Route 10, which is not benched. When weather conditions create freezing and thawing, it causes the rocks to fall directly upon the roadway. Curley Belcher, County Assistant Supervisor for Logan County, stated that he was familiar with this area and respondent attempts to keep the road clear of rock falls as soon as respondent receives notice.
Mr. Bryant was quite candid with the Court when he explained that he filed his claim based upon information broadcast over the radio that citizens should file claims for damages to their vehicles occasioned by defects on the highway. Mr. Bryant admitted that the respondent’s employees maintain the roads in his area, “but theses things happen.”
The information broadcast on the radio did not inform citizens such as Mr. Bryant, that it is necessary to establish negligence on the part of the respondent in order to make a recovery for damages to their vehicles. In a claim such as this one, the claimant must establish that the respondent had sufficient time to clear the rocks from the area. The claimant herein was unable to establish such proof; therefore, the Court may not grant an award in this claim. The Court informed Mr. Bryant at the hearing that his claim would be denied.
Accordingly, the Court is of the opinion to and does deny this claim.
Claim disallowed.